•   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITEI?~T£~DISTRICT COURT
                                            SOUT!liIEAA·&MCT OF CALIFORNIA
                 UNITED STATES OF AME.1U.C,fu>               -b A      g:-lUJ)GMENT IN A CRIMINAL CASE
                                   V.           LULU '   R      (For Offenses Committed On or After November I, 1987)
                                 r.t _n:r" ! , r:• rw:,1 n;cT _coURT ·
               ALONSO SANCHEZ-HEWmJiii;::''-:;,c1,T ,:F CAUFOJe:~e Number: 19cr4448-DMS
                                                             /{Y),/
                                                                       r:,Mitjlrlle Angeles FD
                                               EY:                      Defendant's Attorney
    USM Number                     12622091

    •-
    THE DEFENDANT:
    0 pleaded guilty to count(s)         1 of the Information

    D   was found guilty on count(s)
        after a plea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
    Title & Section                  Nature of Offense                                                                 Number(s)
    18 USC 1544                      MISUSE OF PASSPORT                                                                    1




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D    The defendant has been found not guilty on count(s)

    D    Count(s)                                                 is         dismissed on the motion of the United States.

         Assessment: $100.00 ordered waived.


    D    JVTA Assessment*: $
         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    0   No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        Amil 3, 2020


                                                                        HON. Dana      NLaraw
                                                                        UNITED STATES DISTRICT JUDGE
    •
•   AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

        DEFENDANT:               ALONSO SANCHEZ-HERNANDEZ                                                  Judgment - Page 2 of2
        CASE NUMBER:             19cr4448-DMS

                                                         IMPRISONMENT
        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
        TIME SERVED.




        •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
        •     The court makes the following recommendations to the Bureau of Prisons:




        •     The defendant is remanded to the custody of the United States Marshal.

        •     The defendant must surrender to the United States Marshal for this district:
              •    at _ _ _ _ _ _ _ _ _ A.M.
                                                                     on------------'-----------
              •    as notified by the United States Marshal.

              The defendant must surrender for service of sentence at the institution designated by the Bureau of
        •     Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •    as notified by the Probation or Pretrial Services Office.

                                                              RETURN
        I have executed this judgment as follows:

             Defendant delivered on   - - - - - - - - - - - - ' - - - - - to _ _ _ _ _ _ _ _ _ _ _ _ _ __

        at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                       UNITED STATES MARSHAL



                                           By                     DEPUTY UNITED STATES MARSHAL




                                                                                                               19cr4448-DMS
